Title: To Thomas Jefferson from James Martin, 22 February 1801
From: Martin, James
To: Jefferson, Thomas



Sir
Jamaica Long Island February 22, 1801—

I am somewhat in the Situation (upon being asked for a Letter of introduction to you) of the French Captain described by Sterne, who first introduces his friend and then himself. Capt. Lewis who has the honour to deliver this held an Office under the late Administration which he is desirous, I believe, to renew under yours—. His Testimonials I understand are ample and I am incompent to add to them—I should not have taken the liberty of introducing him if I had not been anxious for the opportunity it affords me of thanking you for the condescending manner in which you Noticed the Oration I transmitted to you—the pen you are good enough to say should be more Employed is, as it ever has been, devoted to you and the Cause of which you have been the Support—I wish it was adequate to express the gratitude I owe you as an American individual and the Sentiments of respect with which I have the honor to be
your faithful and Obedient Servant

James Martin

